     Case 6:18-cv-00035-JRH-BWC Document 58 Filed 09/15/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 STATESBORO DIVISION



 DOREK ROBERSON,

               Plaintiff,                                 CIVIL ACTION NO.: 6:18-cv-35


        V.



 SANDI WEST,etal.,

               Defendants.



                                         ORDER


       After an independent and de novo review ofthe entire record,the undersigned concurs with

the Magistrate Judge's Report and Recommendation, doc. 57. Plaintiff did not file Objections to

the Report and Recommendation.

       Accordingly, the Court ADOPTS the Magistrate Judge's Report and Recommendation as

the opinion of the Court. The Court GRANTS Defendants' Motion to Dismiss, DISMISSES

without prejudice Plaintiffs Complaint based on his failure exhaust administrative remedies,

DIRECTS the Clerk of Court to CLOSE this case and enter the appropriatejudgment ofdismissal,

and DENIES Plaintiff informa pauperis status on appeal.

       SO ORDERED,this /             dav of September, 2020.




                                     J. RANDAL HALL, CHIEF JUDGE
                                     UNITmilTATES DISTRICT COURT
                                     ■SOUTHERN DISTRICT OF GEORGIA
